DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/09/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding the newly amended language:  “Zhang' s use of the inversion neural network for solving inverse problems in semiconductor applications does not explicitly describe characteristics of interest or that the characteristic of interest comprises overlay …”
Examiner notes that Zhang performs its methodology on substantively identical features to what is claimed.  
Examiner further notes that the claims are directed to a very general computer implemented method of image processing.  Providing examples to which the method can be applied does not limit the method.
Regarding section 103, Applicant argues:  “First, not only does Zhang not anticipate at least the above noted distinguishing features, neither can it be used to render it obvious. Second, the Examiner has not met the legal standard required to demonstrate anything found in the instant Specification meets the high bar for AAPA. Until that time, the rejection should be reconsidered and withdrawn.”
Examiner notes that a general statement that the cited prior art can not be used for rejecting the claims is not a persuasive argument. 
Examiner suggests using AAPA to identify the specific problem in the prior art that Applicant is trying to solve, and direct the claims to the improvements that Applicant intends to make to the prior art that address that problem.

Response to Amendment
Examiner withdraws the rejection of Claim 30 under 35 U.S.C. 101 in view of the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-25, 29-30 are rejected under 35 U.S.C. 102(a) as being anticipated by US 20170351952 to Zhang (“Zhang “).
Regarding Claim 16:  “A method comprising:
obtaining an input image (“The computer subsystem(s) are, in this embodiment, configured for acquiring the images” Zhang, Paragraphs 15 and 4-5.)  
of a structure formed on a substrate formed by a lithographic process, wherein the structure is a metrology target; and  (“For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer. … Metrology processes are also used at various steps during a semiconductor manufacturing process”  Zhang, Paragraphs 3, 6.)
using a trained neural network to determine a characteristic of interest relating to the structure based on the input image,”  (“One embodiment relates to a system configured to train a neural network. As described further herein, the embodiments may include an inversion neural network (INN) to solve the inverse problem for semiconductor applications such as inspection, defect review, metrology, and others described herein.”  Zhang, Paragraph 28.)
“wherein the characteristic of interest comprises overlay, focus, critical dimension, pattern shift, line edge roughness, any 2D contour parameter, line width roughness, energetic illumination characteristic, geometric non-telecentricity illumination characteristic, dose, or an aberration.”  (“For example, metrology processes are used to measure one or more characteristics of specimens such as a dimension (e.g., line width, thickness, etc.) of features formed on the specimens … "features" are defined as generally referring to measurable properties including, but not limited to, intensity, amplitude, phase, edge, gradients, etc.”  Zhang, Paragraphs 6, 58.)
Regarding Claim 17:  “The method of claim 16, comprising:
performing a calibration to train the neural network, the calibration comprising: 
obtaining first training images of a calibration structure for different values of the characteristic of interest and corresponding known values of the characteristic of interest, the structure and the calibration structure comprising similar structures; and  (“generating a training set of input images from the acquired images.”  Zhang, Paragraphs 15, 9.)
using the first training images and corresponding known values of the characteristic of interest (See generating training images above.  See examples of known values embodied as either a reference for defect detection, a training dataset obtained from tool measurements and/or through simulation, or optical parameters in Zhang Paragraphs 9-11.)
to train the neural network to infer values for the characteristic of interest from the first training images.”  (“using the restored/processed imaging data as the input to train an application-specific neural network. … given that a training dataset can be obtained from tool measurements and/or through simulation.”  Zhang, Paragraph 10.)
Regarding Claim 18:  “The method of claim 17, wherein the known values for the characteristic of interest are obtained from second training images which are higher quality than the first training images, the second training images being of a corresponding calibration structure as the first training images.”  (“using the restored/processed imaging data as the input to train an application-specific neural network,” where the higher quality can be “for blur, contrast, color, noise, and other adverse imaging effects” or resolution.  See Zhang, Paragraphs 10, 97-98.)
Regarding Claim 19:  “The method of claim 18, wherein 
the second training images comprise computationally enhanced training images and (“using the restored/processed imaging data as the input to train an application-specific neural network,” where the enhanced quality can be “for blur, contrast, color, noise, and other adverse imaging effects” or resolution.  See Zhang, Paragraphs 10, 97-98.)
the computationally enhanced training images comprise phase retrieved images.”  (“In the phase retrieval use case, which is also described further herein, a training sample is a stack of images collected at various focus offsets” Zhang, Paragraphs 76 and 11.)
Regarding Claim 20:  “The method of claim 19, wherein the second training images comprise computationally enhanced versions of the first training images.”  (“configured for acquiring the images and generating a training set of input images from the acquired images” producing the enhancements cited above. See Zhang, Paragraphs 15, 10, 97-98.)
Regarding Claim 21:  “The method of claim 18, farther comprising using a metrology apparatus to obtain the second training images through using a sensor having fewer and/or lesser aberrations than a corresponding sensor within a metrology apparatus used to obtain the first training images.”  (“Defect review typically involves re-detecting defects detected as such by an inspection process [and generating additional information about the defects at a higher resolution [fewer aberrations] using either a high magnification optical system or a scanning electron microscope (SEM). … is more suitable for determining attributes of the defects”  Zhang, Paragraphs 5 and the desirability of higher resolution images in detecting defects using neural networks in Paragraph 98. Also see selection of sensors having desired imaging parameters in Paragraph 75.)
Regarding Claim 22:  “The method of claim 18, further comprising:
outputting an enhanced output image based on the input image; and (“configured for acquiring the images and generating a training set of input images from the acquired images” producing the enhancements cited above. See Zhang, Paragraphs 15, 10, 97-98.)
wherein the trained neural network comprises an encoder-decoder neural network.”  (“The neural network may include two or more encoder layers configured for determining the inverted features of an image for a specimen”  Zhang, Paragraph 59.)
Regarding Claim 23:  “The method of claim 17, wherein: 
the neural network comprises an expanded neural network trained to handle a vector of multiple images corresponding to measurement of the calibration structure (“the computer subsystem(s) may also select which imaging parameter(s) are or will be used to generate the input images … that includes, but is not limited to, illumination … ”  Zhang, Paragraphs 75-76.)
for different illumination characteristics of measurement illumination, and the input image has been obtained using a plurality of illumination characteristics.”  (“The imaging system may be configured to direct the light to the specimen at different angles of incidence at different times,” and thus for different images.  Zhang, Paragraphs 32, 75.)
Regarding Claim 24:  “The method of claim 16, further comprising performing transfer learning comprising training one or more of the final layer(s) of the neural network for one or more specific lithographic steps relevant to a particular process which is to be monitored.”   (“the neural network may be application specific, and its layer type and number of layers are undefined.”  Thus any number of layers out of the neural network can be trained for a specific application or local features.  See Zhang, Paragraphs 59-60, 67, 70.)
Regarding Claim 25:  “The method of claim 16, wherein the characteristic of interest is one or more of: overlay, critical dimension, any other reconstruction parameter, focus, dose, line edge roughness, line width roughness, any 2D contour parameter, and an illumination characteristic or aberration of the lithographic apparatus used in the lithographic process.”  (See detection of defects [aberrations] in the lithographic process in Claim 16.  Additionally note “metrology processes are used to measure one or more characteristics of specimens such as a dimension (e.g., line width, thickness, etc.) of features formed on the specimens during a process” Zhang, Paragraph 6.  Also note optical characteristics of interest in Paragraph 97 and imaging parameters including illumination in Paragraph 75. 
Claim 29, “A metrology system,” is rejected for reasons stated for Claim 16, and because prior art teaches:  
“trained neural network; and a processor being configured to:”  (“”The system includes one or more computer subsystems and one or more components executed by the one or more computer subsystems. The one or more components include a neural network configured for …”  Zhang, Paragraph 14.)
Claim 30, “A non-transitory computer program product comprising machine-readable instructions for causing a processor to cause operations …” is rejected for reasons stated for Claim 16 and because prior art teaches:  “a non-transitory computer-readable medium storing program instructions executable on one or more computer systems for performing a computer-implemented method for training a neural network. The computer-implemented method includes the steps of the method described above.”  Zhang, Paragraph 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170351952 to Zhang (“Zhang “) in view of Applicant Admitted Prior Art in the Specification (“AAPA”).
Regarding Claim 26: “The method of claim 16, wherein: the structure comprises a multi-sensitivity target having more than two features with different sensitivities to the characteristic of interest; the multi-sensitivity target comprises more than five or more than ten features with different sensitivities to the characteristic of interest.”  
First, note that this claim describes structures that may be found on a typical semiconductor wafer, but does not limit the claim to performing method steps that are different based on the imaged structures.  Therefore, the method is rejected for reasons stated for the method steps performed in Claim 16.
Cumulatively, note that Specification indicates that the multiple features, periodic patterns, and different sensitivities are produced “when the structures have been formed using EUV lithography” in the process of fabricating the semiconductor products on a wafer.  See Specification, Paragraphs 105-106.  
Zhang teaches this feature “Fabricating semiconductor devices such as logic and memory devices typically includes processing a substrate such as a semiconductor wafer using a large number of semiconductor fabrication processes to form various features and multiple levels of the semiconductor devices. For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer.”  Zhang, Paragraph 3.  
Further, AAPA indicates that the lithography process for producing the claimed types of semiconductor features is prior art.  See Specification, Paragraphs 2-4.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Zhang to use lithography to produce a large number of different semiconductor features on a multiple number of layers and using different fabrication processes and thus naturally having different sensitives to inspection and manufacturing settings as taught in AAPA, in order to manufacture the variety of features required for a semiconductor product.  AAPA, Specification, Paragraphs 2-4.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 27:  “The method of claim 26, wherein: the features with different sensitivities each comprise a periodic feature with variation in pitch and/or critical dimension; and each periodic feature comprises first and second pitches, the second pitch being twice the first pitch.”  (“CD is the ''critical dimension" (generally the smallest feature size printed, but in this case half-pitch)”  AAPA, Specification, Paragraph 4.  See statement of motivation in Claim 26.)
Regarding Claim 28: “A reticle comprising: a target forming feature comprising more than two sub-features each having different sensitivities to a characteristic of interest when imaged onto a substrate to form a corresponding target structure on the substrate.”   (“For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer. … The reticle may include any reticle known in the art.”  Zhang, Paragraphs 3, 30.  See treatment of different sensitivities in Claim 26.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483